IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2742 Disciplinary Docket No. 3
                                         :
DAVID E. PIVER                           :   Board File No. C2-20-17
                                         :
                                         :   (United States Board of Immigration Appeals
                                         :   File No. D2020-15)
                                         :
                                         :   Attorney Registration No. 70730
                                         :
                                         :   (Delaware County)



                                       ORDER


PER CURIAM
       AND NOW, this 4th day of November, 2020, upon consideration of the responses

to a Notice and Order directing David E. Piver to provide reasons against the imposition

of a suspension reciprocal to that imposed by the United States Board of Immigration

Appeals, David E. Piver is suspended for 30 days from the practice of law in this

Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.